Citation Nr: 1014194	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent prior to May 22, 2009, and in excess of 20 percent 
after May 22, 2009, for residuals of a left ankle sprain with 
osteochondral injury with chondromalacia talus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active duty from December 1995 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that in his substantive appeal 
of April 2009, the appellant requested a Travel Board 
hearing.  He subsequently had a hearing on appeal before RO 
personnel.  It is not indicated that the RO hearing satisfied 
his hearing request and the record before the Board does not 
show he withdrew the hearing request.  The Travel Board 
hearing does not appear to have been scheduled. 

Accordingly, as such hearings, either in person or by 
videoconference hearing, are scheduled by the RO the matter 
must be returned for scheduling of such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing, either in person or 
a videoconference hearing before a Member 
of the Board.  If the appellant no longer 
wants a Travel Board hearing, he should 
clearly notify the RO in writing.  
Thereafter, the case should be returned to 
the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


